Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 1 of 15 Page ID
                                  #:3935




 Summary Judgment Ex. 46
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 2 of 15 Page ID
                                  #:3936
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 3 of 15 Page ID
                                  #:3937
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 4 of 15 Page ID
                                  #:3938
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 5 of 15 Page ID
                                  #:3939
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 6 of 15 Page ID
                                  #:3940
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 7 of 15 Page ID
                                  #:3941
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 8 of 15 Page ID
                                  #:3942
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 9 of 15 Page ID
                                  #:3943
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 10 of 15 Page ID
                                   #:3944
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 11 of 15 Page ID
                                   #:3945
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 12 of 15 Page ID
                                   #:3946
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 13 of 15 Page ID
                                   #:3947
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 14 of 15 Page ID
                                   #:3948
Case 8:20-cv-00043-SB-ADS Document 192-27 Filed 05/14/21 Page 15 of 15 Page ID
                                   #:3949
